
	

113 HR 4933 IH: Motorsports Fairness and Permanency Act
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4933
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Reed (for himself, Mr. Hudson, Mr. Posey, Mr. Collins of New York, Mr. Westmoreland, Mr. McHenry, Mrs. Ellmers, Mr. Rooney, Mr. Roe of Tennessee, Mr. Sessions, Mr. DeSantis, Mr. Duncan of Tennessee, Mr. Rogers of Alabama, Mr. Mica, Mr. Schweikert, Mr. Walberg, Mr. Hastings of Washington, Mr. Yoder, Mr. Coble, Mr. Thompson of California, Mr. Carson of Indiana, Mr. Loebsack, Mr. Peters of Michigan, Mr. Bishop of Georgia, Ms. Titus, Ms. Wasserman Schultz, Mr. David Scott of Georgia, Mr. Enyart, Mrs. Negrete McLeod, Mr. Cartwright, Mr. Grijalva, Ms. Kuster, Mr. Pastor of Arizona, Mr. Foster, Mrs. Napolitano, Mr. Horsford, Mr. Lewis, and Mr. Maffei) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the 7-year recovery period for
			 motorsports entertainment complexes.
	
	
		1.Short titleThis Act may be cited as the Motorsports Fairness and Permanency Act.
		2.7-year recovery period for motorsports entertainment complexes made permanent
			(a)In generalSection 168(i)(15) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D).
			(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31,
			 2013.
			
